PER CURIAM.
This case having been heard upon the Record, briefs and argument of counsel for the respective parties;
And the Court being of the opinion that the findings of the Board with respect to the questions of fact are supported by substantial evidence on the record considered as a whole and are therefore conclusive;
And that the Board was not in error in its conclusions of law based on such facts;
It Is Ordered that a Decree Enforcement of the Order of the Board issued December 28, 1951 be and is hereby issued.